                 Case 4:19-cv-01057-HSG Document 88 Filed 01/12/21 Page 1 of 4



 1   Rachel E. Kaufman (CA Bar No. 259353)
     rachel@kaufmanpa.com
 2   Avi R. Kaufman (Pro hac vice)
 3   kaufman@kaufmanpa.com
     KAUFMAN P.A.
 4   400 NW 26th Street
     Miami, FL 33127
 5   Telephone: (305) 469-5881
 6   Attorneys for Plaintiff Izor and all others similarly situated
 7   (Additional counsel appearing on signature page)

 8
                                   UNITED STATES DISTRICT COURT
 9
                                NORTHERN DISTRICT OF CALIFORNIA
10
                                                  )
11   PAUL IZOR, individually and on behalf of all ) Case No. 4:19-cv-01057-HSG
     others similarly situated,                   )
12                                                )
                    Plaintiff,                    )
13                                                ) STIPULATION AND ORDER OF FINAL
     v.                                           ) JUDGMENT
14
                                                  )
15   ABACUS DATA SYSTEMS, INC.,                   )
                                                  )
16                  Defendant.                    )
                                                  )
17                                                )
18                                                )

19          The Court having granted final approval to the Settlement Agreement, Plaintiff Paul Izor

20   and Defendant Abacus Data Systems, Inc. hereby stipulate to and request that the Court enter
21   Final Judgment as follows:
22
            1.       Immediately upon entry of this Final Judgment by the Clerk, this action shall be
23
     closed according to the Court’s standard practices.
24
            2.       The Settlement Agreement is approved as fair, reasonable, and adequate as to, and
25

26   in the best interests of, Settlement Class Members; the Parties and their counsel are directed to

27   implement and consummate the Agreement according to its terms and provisions; and the

28   Agreement is declared to be binding on, and have preclusive effect on all pending and future
                                                     1
                  Case 4:19-cv-01057-HSG Document 88 Filed 01/12/21 Page 2 of 4



 1   lawsuits or other proceedings maintained by or on behalf of Representative Plaintiff and the
 2   Releasing Parties.
 3
             3.       The Parties are hereby directed to take all actions required under the terms and
 4
     provisions of the Settlement Agreement.
 5
             4.       To the extent permitted by law and without affecting the other provisions of this
 6

 7   Final Judgment, this Final Judgment is intended by the Parties and the Court to be res judicata,

 8   and to prohibit and preclude any prior, concurrent or subsequent litigation brought individually, or

 9   in the name of, and/or otherwise on behalf of the Settlement Class Members with respect to any
10
     and all claims, rights, demands, actions, causes of action, suits, debts, liens, contracts, liabilities,
11
     agreements, costs, expenses or losses arising out of or relating to the claims released under the
12
     Settlement Agreement.
13
             5.       All persons who are Settlement Class Members are bound by this Final Judgment
14

15   and are enjoined from instituting, maintaining, prosecuting, or enforcing, either directly or

16   indirectly, any claims discharged by the Settlement Agreement.
17           6.       The Court shall retain continuing jurisdiction over this action as to the following
18
     matters: (i) enforcement of the terms of the Settlement Agreement; (ii) issues relating to
19
     settlement administration; and (iii) enforcement of this Judgment, the Final Approval Order, and
20
     any order relating to attorneys’ fees or class representative award.
21

22           7.       This Action (including all individual claims and Settlement Class Member claims

23   asserted therein) is hereby dismissed on the merits and with prejudice, without fees or costs to any

24   Party, except as provided in the Settlement Agreement. No just reason exists for delay in entering
25   this Final Judgment.
26
             So Stipulated.
27

28
                                                          2                  STIPULATED AND FINAL
                                                                                  JUDGMENT ORDER
                                                                           CASE NO. 4:19-CV-01057-HSG
              Case 4:19-cv-01057-HSG Document 88 Filed 01/12/21 Page 3 of 4



 1                                                Respectfully submitted,
 2   Dated: January 12, 2021                      /s/ Rachel E. Kaufman
                                                  Rachel E. Kaufman
 3                                                Avi R. Kaufman
 4                                                KAUFMAN P.A.
                                                  400 NW 26th Street
 5                                                Miami, Florida 33127
                                                  Telephone: (305) 469-5881
 6                                                Email: kaufman@kaufmanpa.com
 7                                                Stefan Coleman
 8                                                LAW OFFICES OF STEFAN COLEMAN, P.A.
                                                  201 South Biscayne Blvd, 28th Floor
 9                                                Miami, Florida 33131
                                                  Telephone: (877) 333-9427
10                                                Fax: (888) 498-8946
                                                  Email: law@stefancoleman.com
11

12                                                Class Counsel

13

14
       Dated: January 8, 2021                   /s/ Esteban Morales
15                                              Joshua Briones (SBN: 205293)
16                                              Esteban Morales (SBN: 273948)
                                                Mintz Levin Cohn Ferris Glovsky and Popeo P.C.
17                                              2029 Century Park East, Suite 3100
                                                Los Angeles, California 90067
18                                              Telephone: 310-586-3200
                                                Fax: 310-586-3202
19
                                                Email: JBriones@mintz.com
20                                                      EMorales@mintz.com
                                                Counsel for Defendant Abacus Data Systems, Inc.
21

22
                                          ECF ATTESTATION
23
            I, Rachel E. Kaufman, attest that concurrence in the filing of this Stipulation has been
24
     obtained from the signatories above, counsel for Defendant. See L.R. 5-1(i)(3).
25

26
            Dated: January 8, 2021                By: s/ Rachel E. Kaufman
27

28
                                                       3                 STIPULATED AND FINAL
                                                                              JUDGMENT ORDER
                                                                       CASE NO. 4:19-CV-01057-HSG
      Case 4:19-cv-01057-HSG Document 88 Filed 01/12/21 Page 4 of 4



 1   IT IS SO ORDERED, this 12th day of January, 2021
 2                                    ___________________________________
 3                                    Haywood S. Gilliam, Jr.
                                      UNITED STATES DISTRICT COURT JUDGE
 4

 5

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                          4               STIPULATED AND FINAL
                                                               JUDGMENT ORDER
                                                        CASE NO. 4:19-CV-01057-HSG
